Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Page 5 line 36 – page 6 line 11 of disclosure recite “teaching pendant 30 (teaching device) includes a microcomputer” and “ The teaching pendant 30 performs functions of a first processing unit, a second processing unit, and a third processing unit”, therefore:

The following are interpreted under 35 USC 112(f) as software/program executed on a processor in a microcomputer

A first processing unit in claim 1
A second processing unit in claim 1
A third processing unit in claim 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US Publication No. 20210078172).

For claim 1, Cao teaches:  A device which supports programming for robots, and includes a display unit (abstract, disclosing a visual and spatial programming system for robot navigation and robot-IoT task authoring. [0045], disclosing display of AR scene) that displays a motion trajectory of a robot at a position corresponding to the robot and supports programming in which move commands for moving the robot and non- move commands which are commands other than the move commands, are included, by using the display unit ([0032], disclosing AR motion planning enables users to preview generated trajectories, therefore trajectories are displayed. [0043-0045], disclosing user may add navigation node to represent a pathway i.e. 
a first processing unit that displays, on the display unit, each target position of each of the move commands by using a first symbol superimposed on the motion trajectory at a position corresponding to the target position (figure 3, disclosing trajectory and nodes representing move commands. Nodes other than time node and logic node are move commands and are superimposed on trajectory at their respective target positions); 

a second processing unit that displays, on the display unit, each of the non- move commands executed between the move commands, that is, a first move command and a second move command, by using a second symbol, which is different from the first symbol, superimposed on the motion trajectory between the target position of the first move command and the target position of the second move command (figure 3, disclosing logic node 112 i.e. non-move command that is between move commands. The symbol of logic node is unique i.e. different than move commands); and 

a third processing unit capable of selecting the first symbol and the second symbol, and editing the command corresponding to the selected symbol ([0032], disclosing AR motion planning enables users to preview generated trajectories, therefore trajectories are displayed. [0043-0045], disclosing user may add navigation node to represent a pathway. [0054], disclosing user may add nodes in navigation pathway and can add insert new nodes into a position. Therefore when a node is moved, added or removed, the command corresponding to operation of robot with respect to selected node i.e. symbol is updated accordingly).

For claim 11, Cao teaches: The device which supports programming for robots according to claim 1, wherein the third processing unit is capable of changing a position of the displayed first symbol, and, as the position of the first symbol is changed, the third processing unit rewrites the target position of the move command in the program corresponding to the first symbol that has been changed into a position corresponding to the changed position ([0043-0045], disclosing user can insert new nodes or remove nodes, or manipulate existing nodes. Figure 3, disclosing logic node 112 and time node 114 and navigation action nodes. When a node is manipulated, part of the program for that node is selected to be modified. As nodes can be manipulated, added and removed, their position can be moved. And when position in task sequence changes, the section of program representing that node is also moved to new position).

For claim 12, Cao teaches: The device which supports programming for robots according to claim 11, wherein the second processing unit displays each of the non-move commands executed between the first move command and the second move command, by using the second symbol, superimposed on the motion trajectory at a position corresponding to the timing when the non-move command is executed between the target position of the first move command and the target position of the second move command (figure 3 and [0043], disclosing a logic node that allows system to perform logic-driven tasks such as if condition A occurs, then the robot is instructed to perform action B, etc. As figure 3 shows trajectory of robot and logic node is at a particular position on the trajectory, it is between move commands, and it will be executed between those move commands).

For claim 13, Cao teaches: The device which supports programming for robots according to claim 12, wherein the second processing unit displays a determination command and a non- determination command among the non-move commands by using different second symbols ([0043] and figure 3, disclosing logic node 112 and time node 114 that are both non-move commands. Logic node is a determination command and time node it a non-determination command and they have their respective symbols i.e. different).

For claim 14, Cao teaches: The device which supports programming for robots according to claim 1, wherein the second processing unit displays each of the non-move commands executed between the first move command and the second move command, by using the second symbol, superimposed on the motion trajectory at a position corresponding to the timing when the non-move command is executed between the target position of the first move command and the target position of the second move command (figure 3 and [0043], disclosing a logic node that allows system to perform logic-driven tasks such as if condition A occurs, then the robot is instructed to perform action B, etc. As figure 3 shows trajectory of robot and logic node is at a particular position on the trajectory, it is between move commands, and it will be executed between those move commands).

For claim 15, Cao teaches: The device which supports programming for robots according to claim 14, wherein the second processing unit displays a determination command and a non- determination command among the non-move commands by using different second symbols ([0043] and figure 3, disclosing logic node 112 and time node 114 that are both non-move commands. Logic node is a determination command and time node it a non-determination command and they have their respective symbols i.e. different).

For claim 16, Cao teaches: The device which supports programming for robots according to claim 1, wherein the second processing unit displays a determination command and a non- determination command among the non-move commands by using different second symbols ([0043] and figure 3, disclosing logic node 112 and time node 114 that are both non-move commands. Logic node is a determination command and time node it a non-determination command and they have their respective symbols i.e. different).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Cao (US Publication No. 20210078172) in view of Scrapper (US Publication No. 20190339691).
For claim 2, Cao teaches: The device which supports programming for robots according to claim 1, 

Cao teaches of programing a robot through a visual interface, therefore the program is developed and modified according to user defining nodes and trajectory through visual interface. However Cao does not disclose that actual program is also displayed.

Therefore Cao does not teach: wherein the third processing unit displays a portion of the program which includes the command corresponding to the selected symbol on the display unit in an editable state.

Scrapper teaches of processing unit displays a portion of the program which includes the command corresponding to the selected symbol on the display unit in an editable state ([0050] and figure 4, disclosing a drive route 30 is selected and box 36 contains XML script that corresponds to drive route 30. And tactical behaviors can be specified using a script task. Furthermore claim 5, disclosing an XML editor, therefore the XML script can be edited. [0048], disclosing tasks can represent individual activities 30 to be executed, and can be of many types).

 It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cao to display a portion of the program which includes the command corresponding to the selected symbol on the display unit in an editable state as taught by Scrapper to provide the person programming the robot flexibility to make adjustments through GUI as well as program. Certain actions/operations can be more effectively and quickly developed/modified through the script and vice versa. Therefore the modification allows the user to utilize the best mode of programming: Thereby improving utility and level of ease of the art.

For claim 3, Cao modified through Scrapper teaches: The device which supports programming for robots according to claim 2, 

Modified Cao further teaches: wherein the third processing unit is capable of selecting a part of the program and displaying the selected part of the program on the display unit, and displays, among the motion trajectory, the first symbol, and the second symbol, a portion corresponding to the selected part of the program on the display unit (Cao teaches displaying motion trajectory, first symbol and second symbol as explained in claim 1. And as explained in claim 2, modified Cao displays XML script relating to selected task).

For claim 4, Cao modified through Scrapper teaches: The device which supports programming for robots according to claim 3, 

Modified Cao further teaches: wherein the third processing unit is capable of changing a position of the displayed first symbol, and, as the position of the first symbol is changed, the third processing unit rewrites the target position of the move command in the program corresponding to the first symbol that has been changed into a position corresponding to the changed position ([0043-0045], disclosing user may add navigation node to represent a pathway. User can insert new nodes or remove nodes, or manipulate existing nodes in the task sequence. [0054], disclosing user may add nodes in navigation pathway and can add insert new nodes into a position. Therefore when a node is moved, added or removed, the command corresponding to operation of robot with respect to selected node i.e. symbol is updated accordingly).

For claim 5, Cao modified through Scrapper teaches: The device which supports programming for robots according to claim 4, 

Modified Cao further teaches: wherein the second processing unit displays each of the non-move commands executed between the first move command and the second move command, by using the second symbol, superimposed on the motion trajectory at a position corresponding to the timing when the non-move command is executed between the target position of the first move command and the target position of the second move command (figure 3, disclosing trajectory and nodes representing move commands. Nodes other than time node and logic node are move commands and are superimposed on trajectory at their respective target positions. Figure 3, disclosing logic node 112 i.e. non-move command that is between move commands. The symbol of logic node is unique i.e. different than move commands).

For claim 6, Cao modified through Scrapper teaches: The device which supports programming for robots according to claim 6,claim 5, 

Modified Cao further teaches: wherein the second processing unit displays a determination command and a non-determination command among the non-move commands by using different second symbols (figure 3, disclosing logic node 112 i.e. determination command and time node 114 i.e. time node i.e. non-determination command. Both of these nodes are non-move commands).
For claim 7, Cao teaches: The device which supports programming for robots according to claim 1, 

Modified Cao further teaches: wherein the third processing unit is capable of selecting a part of the program, and displays, among the motion trajectory, the first symbol, and the second symbol, a portion corresponding to the selected part of the program on the display unit ([0043-0045], disclosing user may add navigation node to represent a pathway. User can insert new nodes or remove nodes, or manipulate existing nodes. Figure 3, disclosing logic node 112 and time node 114 and navigation action nodes. When a node is manipulated, part of the program for that node is selected to be modified).

Cao does not teach: displaying the selected part of the program on the display unit.

Scrapper teaches displaying the selected part of the program on the display unit ([0050] and figure 4, disclosing a drive route 30 is selected and box 36 contains XML script that corresponds to drive route 30. And tactical behaviors can be specified using a script task. Furthermore claim 5, disclosing an XML editor, therefore the XML script can be edited. [0048], disclosing tasks can represent individual activities 30 to be executed, and can be of many types).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cao to display a portion of the program which includes the command corresponding to the selected symbol on the display unit in an editable state as taught by Scrapper to provide the person programming the robot flexibility to make adjustments through GUI as well as program. Certain actions/operations can be more effectively and quickly developed/modified through the script and vice versa. Therefore the modification allows the user to utilize the best mode of programming. Furthermore user will be able to verify the function of state machine at a particular target location in trajectory through glancing at the program, which serves as secondary confirmation area: Thereby improving utility and level of ease of the art.

For claim 8, Cao modified through Scrapper teaches: The device which supports programming for robots according to claim 7, 

Modified Cao further teaches: wherein the third processing unit is capable of changing a position of the displayed first symbol, and, as the position of the first symbol is changed, the third processing unit rewrites the target position of the move command in the program corresponding to the first symbol that has been changed into a position corresponding to the changed position ([0043-0045], disclosing user may add navigation node to represent a pathway. User can insert new nodes or remove nodes, or manipulate existing nodes. Figure 3, disclosing logic node 112 and time node 114 and navigation action nodes. When a node is manipulated, part of the program for that node is selected to be modified. As nodes can be manipulated, added and removed, their position can be moved. And when position in task sequence changes, the section of program representing that node is also moved to new position).

For claim 9, Cao modified through Scraper teaches: The device which supports programming for robots according to claim 8, 

Modified Cao further teaches: wherein the second processing unit displays each of the non-move commands executed between the first move command and the second move command, by using the second symbol, superimposed on the motion trajectory at a position corresponding to the timing when the non-move command is executed between the target position of the first move command and the target position of the second move command (figure 3 and [0043], disclosing a logic node that allows system to perform logic-driven tasks such as if condition A occurs, then the robot is instructed to perform action B, etc. As figure 3 shows trajectory of robot and logic node is at a particular position on the trajectory, it is between move commands, and it will be executed between those move commands).

For claim 10, Cao modified through Scrapper teaches: The device which supports programming for robots according to claim 9, 

Modified Cao further teaches: wherein the second processing unit displays a determination command and a non- determination command among the non-move commands by using different second symbols ([0043] and figure 3, disclosing logic node 112 and time node 114 that are both non-move commands. Logic node is a determination command and time node it a non-determination command and they have their respective symbols i.e. different).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150273685 teaches of graphical user interface to draw robot part and add action events along the path: Disclosed in abstract and figures 5 and 8.
US-20070030271 teaches of teaching pendent for trajectory teaching i.e. programming move commands on trajectory: Disclosed in [0070] and figure 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669